Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
	The specification is objected to because lines 24 and 26-27 on page 18 are missing the serial numbers which correspond to the listed docket numbers.

Claim Objections
	Claim 1 is objected to because line 6 is missing "to" after "normal".  Claims 2, 11-12, 14-17, and 22 are technically objected to by dependence from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 is indefinite because there is insufficient antecedent basis for "the first and second tabs" or "the respective first and second cavities" in line 3.  Only a single tab and a single cavity were mentioned prior to line 3.
Claim 26 is indefinite because there is insufficient antecedent basis for "the side-to-side line".  No side-to-side line was mentioned earlier in claim 26 or in parent claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4, 18-21, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0086528 A1.
	Claim 3:  '528 discloses an optical ferrule 4, comprising (see mainly figs. 1A-1C): 
an attachment end (the left end as oriented in fig. 1A) configured to receive and secure an optical waveguide 7 (see especially [0053]); 
a distal tip (the right end as oriented in fig. 1A) opposed to the attachment end along a longitudinal direction; 
a light redirecting element 4b configured to redirect light between the optical waveguide and a mating surface (the lower surface as oriented in fig. 1C) of the optical ferrule; 
a longitudinal constraint member (a first protrusion 6 of the two which are located along line A1 in fig. 1B) operable to interface with a corresponding longitudinal constraint member 5 (the groove 5 along line A1 into which first protrusion 6 mentioned above fits) of a cradle 3 that receives and secures the optical ferrule; and 
a side-to-side constraint member (the protrusion 6 located along line A2 in fig. 1B) operable to interface with a corresponding side-to-side constraint member (the groove 5 located along line A2) of the cradle, wherein the longitudinal and side-to-side constraint members minimize displacement of a reference point of the optical ferrule 
Claim 4:  '528 discloses a cradle 3 configured to receive and secure an optical ferrule 4, the cradle comprising: 
a corresponding longitudinal constraint member 5 (one of the grooves 5 along line A1 in fig. 1B) operable to interface with a longitudinal constraint member 6 of the optical ferrule; and 
a corresponding side-to-side constraint member 5 (the groove 5 along line A2) operable to interface with a side-to-side constraint member 6 of the optical ferrule, wherein the longitudinal and side-to-side constraint members minimize displacement of a reference point of a mating surface of the optical ferrule with a corresponding reference point of the cradle due to a change in size of the optical ferrule relative to the cradle, the change in size being induced by different thermal expansion coefficients of the optical ferrule and the cradle and a change in temperature (see e.g. [0074] and [0076]-[0077]).
	Claim 18:  The mating surface comprises a row of optical output locations (lenses 4a) along a side-to-side line A1, the reference point being at a center of the side-to-side line (fig. 1B, [0076]).
	Claim 19:  The longitudinal constraint member comprises two tabs 6 extending from opposing sides (a left side and a right side as oriented in figs. 1B-1C) of the optical ferrule and aligned with the side-to-side line, the corresponding longitudinal constraint 5 that respectively constrain the two tabs longitudinally and allow side-to-side displacement of the two tabs when the optical ferrule is fit into the cradle.
	Claim 20:  The side-to-side constraint member comprises a tab 6 extending from the distal tip aligned (along line A2) with the center A of the side-to-side line A1, the corresponding side-to-side constraint member comprising a cavity 5 that constrains side-to- side displacement of the tab and allows longitudinal displacement of the tab when the optical ferrule is fit into the cradle.  
	Claim 21:  A first thermal coefficient of expansion of the optical ferrule is larger than a second thermal coefficient of expansion of the cradle ([0013], [0077]).  
	Claim 23:  The mating surface is operable to optically interface with an optical device 2 on a substrate, wherein the cradle aligns the optical ferrule with the optical device.
	Claim 26 (to the extent it can be considered definite):  The longitudinal constraint member of the optical ferrule comprises two tabs 6 extending from opposing sides (left and right sides as oriented in figs. 1B and 1C) of the optical ferrule and aligned with {a} side-to-side line A1, the corresponding longitudinal constraint members of the cradle comprising two cavities 5 that respectively constrain the two tabs and allow side-to-side displacement of the two tabs when the optical ferrule is fit into the cradle.

Allowable Subject Matter
Claims 1-2, 11-12, 14-17, and 22 would be allowable if claim 1 is revised to overcome the minor objection above.  Claims 24 and 25 are objected to as being 
Independent claim 1 requires a pair of first engagement features protruding from opposite lateral sides of the optical ferrule.  In the applied '528 reference the corresponding engagement features 6 (longitudinal constraint members in the parlance of rejected claim 3) instead protrude from a common side (a bottom side) of the optical ferrule 4 (fig. 1C).  It appears that moving the protrusions 6 to opposite lateral sides of ferrule 4 would not have been an obvious modification since it would have required substantial corresponding modifications to the cradle 3 at least in terms of the positions of grooves 5 and optical device 2.  Claims 2, 11-12, 14-17, and 22 are allowable by dependence from claim 1.  It is noted that while rejected claims 19 and 26 recite tabs extending from opposing sides of the optical ferrule, they do not specify that the sides are opposite lateral sides like claim 1 does.
Regarding claim 24 (which depends from rejected claim 3), '528 does not appear to disclose or suggest that the ferrule 4 ever tightly fits into cradle 3.  Instead '528 discloses that the vertical spacing between the ferrule and the cradle can freely change depending on temperature (see e.g. [0058]-[0059] and fig. 2A).  Claim 25 depends from claim 24.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.
Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874